Opinion by
Brown, J.
From the record it was found that the petitioner, after 14 years of entering etchings at the invoiced prices which had not included the cost of the original paintings nor the plates made therefrom, did not understand that at the time of the entry here involved the status had been changed *637from that of a mere purchaser of foreign etchings to that of a producer. It was held that there was nothing to indicate that he intended to deceive the appraiser nor to defraud the revenue. The petition was therefore granted.